IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00079-CV

FREDRICK-MARSHAL: VAN HORN,
                                                            Appellant
v.

STATE OF TEXAS/ELLIS COUNTY,
                                                            Appellees


                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 97022


                           MEMORANDUM OPINION

       Fredrick-Marshal: Van Horn attempts to appeal from the trial court’s judgment

dismissing Van Horn’s lawsuit. By letter dated March 6, 2018, the Clerk of this Court

notified Van Horn that his appeal was subject to dismissal because the notice of appeal

was untimely. In the same letter, the Clerk warned Van Horn that the appeal would be

dismissed unless, within 14 days from the date of the letter, a response was filed showing

grounds for continuing the appeal. More than 14 days have passed and no response has

been filed.
       Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.3, 44.3.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 28, 2018
[CV06]




Van Horn v. State                                                               Page 2